DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) filed on the record are in compliance with the content requirements of 37 CFR 1.97 and 37 CFR 1.98 and have been considered.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “single fluid port configured to introduce fluid into the chamber from a fluid source and deliver fluid from the chamber to a surgical site” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-14 and all claims depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following limitations lack antecedent basis in the claims where the limitations are recited:
Claim 1: “…the desired irrigation pressure…” (line 13);
Claim 5: “…the fluid level…” (line 2);
Claim 6: “…the fluid/air interface…” (line 2);
Claim 8: “…the infusion rate determined by the velocity controller” (line 3); antecedent basis is lacking for the velocity controller determining an infusion rate;
Claim 9: “…the fluid level…” (line 3);
Claim 10: “…the fluid inlet port…” (lines 1-2);
Claim 11: “…the fluid port…” (line 3); claim 1, upon which claim 11 depends, recites “at least one fluid port” and so it would not be clear to a skilled artisan which port is being referred to in claim 11, line 3;
Claim 12: “…the upper part of the chamber…” (line 2);
Claim 14: “…the irrigation fluid flow to a surgical site…” (line 3) and “the measured fluid level within the chamber” (line 4).
Further regarding claim 1, the limitation “a chamber having at least one fluid port for introducing an irrigation fluid from a fluid source into the chamber and for delivering the irrigation fluid to a surgical site” is unclear because it is not known whether the claim intends to encompass a single fluid port that can perform the dual function of introducing irrigation fluid and delivering the fluid to a surgical site.
Regarding claim 7, the limitation “the controller” (line 4) is unclear since it is not known whether this limitation refers to the controller recited in claim 1, or the velocity controller recited in claim 7.
Regarding claim 13, the limitation “applying a predetermined pressure to move the fluid from the chamber through the at least one fluid port” is unclear since it is not known whether the limitation is intended to encompass applying a predetermined pressure to move the fluid from the chamber through multiple fluid ports, or only through a fluid port that is directly connected to the chamber. As best understood, the fluid is only able to be moved from the chamber via the fluid port (i.e., element 72 in Fig. 1) directly coupled to the chamber.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 7, 8, 13, 15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nazarifar et al (U.S. Pub. 2007/0083150, hereinafter “Nazarifar”).
Regarding claim 1, Nazarifar discloses an active irrigation system for controlling delivery of irrigation fluid to an ophthalmic surgical site (see para [0005]), the irrigation system comprising: 
a chamber 16 (Fig. 1) having at least one fluid port for introducing an irrigation fluid from a fluid source 14 (Fig. 1) into the chamber and for delivering the irrigation fluid to a surgical site (shown, but not labeled as a first arrow illustrating an inlet of fluid from line 70 and a second arrow illustrating an outlet of fluid from chamber 16 into line 80 for delivery to a surgical device 29);
an irrigation pump 12 (Fig. 1) configured to deliver irrigation fluid from the fluid source to the chamber (i.e., pump 12 is a cuff that pressurizes the fluid source 14 to deliver fluid to the chamber 16; see para [0013]); 
a variable pressure source 34 (Fig. 1) in fluid communication with the chamber 16 and configured to pressurize the chamber 16 (i.e., pressure source 34 pressurizes chamber 16 via gas lines 84 and 86); 
a pressure sensor 64 and/or 66 (Fig. 1) in fluid communication with the chamber configured to monitor the pressure in the chamber (see para [0015] disclosing that the pressure sensor 64 and 66 monitors the pressure in gas line 84 and 86, respectively; the pressure in the gas line is understood to correspond to the pressure within the chamber itself); 
a controller 28 (Fig. 1) configured to adjust the pressure applied by the variable pressure source to maintain the desired irrigation pressure within the chamber (see para [0014] disclosing that the controller 28 controls valves 36 and 38 to control the amount of gas that flows into chamber 16 and accordingly the pressure within the chamber 16).
Regarding claim 3, Nazarifar discloses that the at least one fluid port comprises a first fluid port configured to introduce fluid into the chamber and a second fluid port configured to deliver fluid from the chamber to the surgical site (i.e., the fluid ports connected to respective lines 74 and 76 are located in different chambers and are thus understood to be two different ports).
Regarding claim 5, Nazarifar discloses a fluid level indicator 18 and/or 20 (Fig. 1) arranged to indicate the fluid level within the chamber during operation (see para [0011] disclosing fluid level indicators 18 and/or 20 for measuring the level of fluid in infusion chambers 16a, 16b which collectively form chamber 16).
Regarding claim 7, Nazarifar discloses that the irrigation system further comprises a velocity controller (such as a gas manifold 30 or valves 40 or 42) which controls the rate at which the irrigation pump delivers fluid from the fluid source to the chamber (i.e., the valves control the pressurization of the cuff 12 and thus the rate at which the cuff can pressurize the fluid source and deliver fluid to the chamber 16), and wherein the controller 28 (understood to refer to the controller recited in claim 1) is configured to adjust a set-point of the velocity controller to maintain the fluid level within the chamber based on feedback from the fluid level indicator (see para [0016] disclosing that when the fluid level indicators 18 and 20 indicate a bottom limit level in the chamber 16, the controller 28 causes a change of rate of infusion through line 72 into a section of the chamber 16).
Regarding claim 8, Nazarifar discloses that the controller 28 is configured to calculate irrigation flow to the surgical site based on the fluid level sensed by the fluid level sensor and/or the infusion rate determined by the velocity controller (see para [0015] disclosing that the controller receives a signal indicating a fluid level from fluid level sensors 18 and/or 20, and subsequently controls the rate of irrigation flow to the surgical site based on the sensed fluid level; the controlling implicitly requires calculating and then initiating a desired irrigation flow based on the calculated flow rate).
Regarding claim 13, Nazarifar discloses a method for actively controlling irrigation pressure within a surgical irrigation system, the method comprising: 
moving an irrigation fluid from a fluid source 14 (Fig. 1) through at least one fluid port into a chamber using an irrigation pump 12 (Fig. 1); 
pressurizing the chamber using a variable pressure source 34 (Fig. 1) in fluid communication with the chamber 16 via a pressure port by applying a predetermined pressure to move the fluid from the chamber, through the at least one fluid port (i.e., pressure source 34 pressurizes chamber 16 via gas lines 84 and 86);
measuring the pressure within the chamber with a pressure sensor 64 and/or 66 (Fig. 1) in fluid communication with the chamber (see para [0015] disclosing that the pressure sensor 64 and 66 monitors the pressure in gas line 84 and 86, respectively; the pressure in the gas line is understood to correspond to the pressure within the chamber itself); and 
adjusting the pressure applied by the variable pressure source in response to feedback from the pressure sensor to maintain a predetermined irrigation pressure within the chamber (see para [0014] disclosing that the controller 28 controls valves 36 and 38 to control the amount of gas that flows into chamber 16 and accordingly the pressure within the chamber 16).
Regarding claim 15, Nazarifar discloses measuring the fluid level within the chamber (using fluid level sensors 18 and 20); and 
adjusting the flow of fluid from the infusion source to the chamber based on the level of fluid detected within the chamber to maintain the fluid level within a predetermined range (see para [0016] disclosing that when the fluid level indicators 18 and 20 indicate a bottom limit level in the chamber 16, the controller 28 causes a change of rate of infusion through line 72 into a section of the chamber 16).
Regarding claim 17, Nazarifar discloses that the chamber 16 comprises first and second compartments 16a and 16b (Fig. 1), separated by an internal wall (shown, but not labeled in Fig. 1), and wherein the fluid level is sensed in the first compartment (using one of sensors 18 or 20 associated with respective compartment 16a, 16b), and the irrigation fluid is introduced into the second compartment (see para [0015] disclosing how fluid is introduced into one of the compartments depending on which compartment is desired to be the active infusion compartment).

Claim(s) 1, 3, 4, 5, 10 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumar et al (U.S. Pub. 2006/0052666 A1, hereinafter “Kumar”).
Regarding claim 1, Kumar discloses an active irrigation system for controlling delivery of irrigation fluid to an ophthalmic surgical site (see para [0132] disclosing that the irrigation system has use in a procedure which required continuous flow irrigation, specifically disclosing a phacoemulsification procedure), the irrigation system comprising: 
a chamber 1 (Fig. 2) having at least one fluid port (connected to valve 23 through which fluid flows into chamber 1; Fig. 2) for introducing an irrigation fluid from a fluid source 20 (Fig. 2) into the chamber 1 and another fluid port 6 for delivering the irrigation fluid to a surgical site 9 (Fig. 2);
an irrigation pump 22 (Fig. 2) configured to deliver irrigation fluid from the fluid source 20 to the chamber 1 (see also para [0103] disclosing the pump 22 which pulls fluid from the fluid source 20 and pushes it into container 1, such as a peristaltic pump); 
a variable pressure source 2/5 (Fig. 2) in fluid communication with the chamber 1 and configured to pressurize the chamber 1 (i.e., the variable pressure source is an electromagnetic device 5 and connected to a piston 2 which pressurizes the contents of the chamber 1); 
a pressure sensor 7 in fluid communication with the chamber (via the port 6 from which fluid flows out of the chamber 1) configured to monitor the pressure in the chamber (see para [0098] disclosing that the pressure sensor 7 measures the fluid pressure via a column of liquid or air present in the lumen of tube 8 and discloses that this pressure is considered to be the same as the fluid pressure inside the container); 
a controller 14 (Fig. 2) configured to adjust the pressure applied by the variable pressure source to maintain the desired irrigation pressure within the chamber (see para [0102] disclosing that a desired pressure valve “P” is fed into controller 14, and a feedback control mechanism causes the controller 14 to send a signal to the device 5 to pressurize the chamber 1 in order to maintain the desired pressure value P throughout the procedure).
Regarding claim 3, Kumar shows that the at least one fluid port comprises a first fluid port configured to introduce fluid into the chamber (i.e., from valve 23) and a second fluid port configured to deliver fluid from the chamber to the surgical site (i.e., from chamber 1 into inflow tube 6).
Regarding claim 4, Kumar discloses that the pressure source is configured to selectively apply a positive pressure (by applying a downward movement to the electromagnetic device 4 and piston 2) and a negative pressure to the chamber (by applying an upward movement to the electromagnetic device 4 and piston 2, illustrated by upward arrows in Fig. 2).
Regarding claim 5, Kumar discloses a fluid level indicator arranged to indicate the fluid level within the chamber during operation (see para [0107] disclosing optical or electrical means that sense the level of residual fluid in the container so that a signal is triggered when the level of fluid in the container falls below a predetermined critical low level). 
Regarding claim 10, Kumar shows in Fig. 2 that the fluid inlet port is provided in an upper portion of the chamber (i.e., the fluid inlet port connected to valve 23 is located above the bottom surface of the chamber, and so such location may be reasonably interpreted as the “upper portion”; it is noted that Applicant’s drawings also appear to show an inlet port in approximately the same position as is shown in the prior art, so a skilled artisan would interpret the term “upper portion” in light of the specification to include any area above the bottom surface of the chamber). 
Regarding claim 13, Kumar discloses a method for actively controlling irrigation pressure within a surgical irrigation system, the method comprising: 
moving an irrigation fluid from a fluid source 20 (Fig. 2) through at least one fluid port into a chamber 1 using an irrigation pump 22 (Fig. 2); 
pressurizing the chamber using a variable pressure source 2/5 (Fig. 2) in fluid communication with the chamber 16 via a pressure port by applying a predetermined pressure to move the fluid from the chamber, through the at least one fluid port (see para [0103] disclosing the pump 22 which pulls fluid from the fluid source 20 and pushes it into container 1, such as a peristaltic pump); 
measuring the pressure within the chamber with a pressure sensor 7 (Fig. 2) in fluid communication with the chamber (see para [0098] disclosing that the pressure sensor 7 measures the fluid pressure via a column of liquid or air present in the lumen of tube 8 and discloses that this pressure is considered to be the same as the fluid pressure inside the container); 
adjusting the pressure applied by the variable pressure source in response to feedback from the pressure sensor to maintain a predetermined irrigation pressure within the chamber (see para [0102] disclosing that a desired pressure valve “P” is fed into controller 14, and a feedback control mechanism causes the controller 14 to send a signal to the device 5 to pressurize the chamber 1 in order to maintain the desired pressure value P throughout the procedure).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al (U.S. Pub. 2006/0052666 A1) in view of Chittenden et al (U.S. Pub. 3,927,671, hereinafter “Chittenden”).
Regarding claim 2, Kumar does not appear to disclose that the at least one fluid port comprises a single fluid port configured to introduce fluid into the chamber from a fluid source and deliver fluid from the chamber to a surgical site.
Chittenden discloses an irrigation system for controlling delivery of irrigation fluid to a site, comprising a chamber 40 (Fig. 1) which has a single port comprising an inlet fluid port component to introduce fluid into the chamber, and an outlet fluid port component to deliver fluid from the chamber to a surgical site (see col. 1, lines 34-39).
A skilled artisan would have found it obvious at the time of the invention to modify the device of Kumar so that the at least one fluid port comprises a single fluid port configured to introduce fluid into the chamber from a fluid source and deliver fluid from the chamber to a surgical site, as taught in Chittenden, in order to improve the flow of fluid by offering a more direct connection between the inlet port and outlet port (see Chittenden at col. 1, lines 44-50), with a reasonable expectation of success.

Claims 6, 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al (U.S. Pub. 2006/0052666 A1) in view of Mallough et al (U.S. Pat. 10,463,780 B2, hereinafter “Mallough”).
Regarding claims 6 and 18, it is noted that Kumar does not appear to disclose that the fluid level indicator is arranged to measure the fluid level remote from the fluid/air interface within the chamber  during operation, and the fluid level indicator is a float-based fluid level sensor.
Mallough discloses a system for providing irrigation in an ophthalmic procedure, and discloses that it is desirable to provide a fluid sensor for sensing the fluid levels in an irrigation source 151 (see col. 11, lines 3-14). Mallough discloses various examples of fluid level sensors including capacitive sensors (col. 11, line 7) which are known to be positioned on the exterior of a reservoir for measuring the fluid level (and are thus remote from the fluid-air interface within the reservoir). Mallough also discloses a float sensor (col. 11, line  6). 
A skilled artisan would have found it obvious at the time of the invention to modify the device of Kumar to incorporate a fluid level sensor, as taught in Mallough, in order to provide a well-known means to detect the depletion of the irrigation fluid within the chamber (see Mallough at Abstract).
Regarding claim 9, Kumar discloses that the controller is configured to monitor the level of fluid in the chamber during operation (see para [0107]) but does not appear to disclose issuing a warning signal if the fluid level moves out of a predefined range.
Mallough discloses that the system can trigger an alarm or warning when a low-level fluid condition is detected by the fluid level sensors (see col. 11, lines 9-14).
A skilled artisan would have found it obvious at the time of the invention to modify the controller of Kumar in order to trigger an alarm or warning when a low-level fluid condition is detected by the fluid level sensor, in order to alert the user to take corrective action, such as replenishing the chamber 1, when the level of fluid in the chamber 1 falls below a predetermined critically low level.

Claims 6, 9, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nazarifar et al (U.S. Pub. 2007/0083150) in view of Mallough et al (U.S. Pat. 10,463,780 B2, hereinafter “Mallough”).
Regarding claim 6, Nazarifar discloses that the fluid level indicator 18 and/or 20 is arranged to measure the fluid level, but Nazarifar does not appear to disclose that the fluid level indicator 18 and/or 20 is remote from the fluid/air interface within the chamber during operation. Further, as per claim 18, Nazarifar does not disclose a float sensor.
Mallough discloses a system for providing irrigation in an ophthalmic procedure, and discloses that it is desirable to provide a fluid sensor for sensing the fluid levels in an irrigation source 151 (see col. 11, lines 3-14). Mallough discloses various examples of fluid level sensors including capacitive sensors (col. 11, line 7) which are known to be positioned on the exterior of a reservoir for measuring the fluid level (and are thus remote from the fluid-air interface within the reservoir). Mallough also discloses a float sensor (col. 11, line  6). 
In light of the disclosure in Nazarifar that the fluid level indicator “may be may be any suitable device for measuring the level of fluid in infusion chambers” (see Nazarifar at para [0011]), a skilled artisan would have found it obvious to use a suitable and known fluid level indicator such as a capacitive or float level sensor, both of which were taught in Mallough, with a reasonable expectation of success.
Regarding claims 9 and 16, Nazarifar discloses that controller 28 is configured to monitor the level of fluid in the chamber during operation (see para [0016] disclosing that the fluid level sensor 18 monitors the level of fluid within chamber 16 and sends a signal to the controller 28 via interface 128) but does not appear to disclose that the controller is configured to issue a warning signal if the fluid level moves out of a predefined range.
Mallough further discloses that the system can trigger an alarm or warning when a low-level fluid condition is detected by the fluid level sensors (see col. 11, lines 9-14).
A skilled artisan would have found it obvious at the time of the invention to modify the controller of Nazarifar in order to trigger an alarm or warning when a low-level fluid condition is detected by the fluid level sensors, in order to provide information to an operator that the controller 28 will perform adjustments to the chamber 16.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al (U.S. Pub. 2006/0052666 A1) in view of Peret al (U.S. Pat. 10,488,848 B2, hereinafter “Peret”), further in view of King (U.S. Pat. 8,469,050 B2, hereinafter “King”). 
Regarding claim 14, Kumar does not appear to disclose determining the flow rate of fluid into the chamber.
Peret discloses a device for determining the flow rate of fluid dispensed from a fluid source (such as an IV bag) into a chamber (such as a drip chamber), for instance, by using a sensor for estimating the flow of fluid from the IV bag into the drip chamber. See Fig. 5 and col. 34, lines 54-60.
Based on the teaching in Kumar that it would be desired to control the flow of fluid into the chamber 16 at a desired rate (i.e., using the pump 22 and valve 23 to move fluid from the source 20 into chamber 16 at a desired RPM; see Kumar at para [0103]), a skilled artisan would have found it obvious at the time of the invention to modify the method of Kumar to incorporate a device for determining the flow rate of the fluid dispensed from the fluid source 20, in order to exercise more precise control over the fluid flow rate based on the determined flow rate (see Peret at col. 34, lines 58-60 disclosing that a processor uses the flow rate data to cause the flow of fluid to reach a target flow rate). 
It is further noted that Kumar does not appear to disclose calculating the irrigation flow to a surgical site based on the flow rate into the chamber and/or the measured fluid level within the chamber.
King discloses a system for providing irrigation in an ophthalmic procedure, and discloses that it is desirable to provide a fluid sensor for sensing the fluid levels in an irrigation chamber and then to stop a pump from the reservoir when it is determined that the fluid level is too low – doing so implicitly requires calculating that it is desirable to have a zero flow rate (see King at col. 5, lines 28-51).
A skilled artisan would have found it obvious at the time of the invention to modify the method of Kumar to calculate the irrigation flow to a surgical site, such as calculating that the flow level should be zero, based on the teaching in King of stopping the flow of fluid to the surgical site when the fluid level in the irrigation source falls lower than a threshold, in order to desirably operate the pumping device by ensuring that the proper amount of fluid is contained with the chamber (see King at col. 2, lines 31-38 and col. 4, lines 10-28). 

Allowable Subject Matter
Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, as well as obviating the rejections under 35 U.S.C. 112(b).
Regarding claim 11, though Nazarifar discloses that the chamber comprises a first compartment and a second compartment separated by an internal wall (shown, but not labeled in Fig. 1 splitting the chamber into chamber components 16a and 16b), the first compartment comprising one of the fluid ports (such as the port connected to line 72 or 74) and the second compartment comprising the a fluid level indicator (one of 18 or 20), Nazarifar does not appear to disclose that the  internal wall comprises at least one opening therein to allow the fluid level in the first compartment and the second compartment to equalize. Further, a skilled artisan would not desire to modify the internal wall of Nazarifar to have such an opening because it would not be desirable to equalize the fluid levels within the two compartments to equalize. Nazarifar discloses that the two chambers are designed to be active and passive infusion chambers, respectively, such that when the fluid level in one chamber component (e.g., 16a) is low, the other chamber component (e.g., 16b) is filled; this cycle continues until the surgery is complete; thus, a skilled artisan would have no reason to equalize the flow level of the two chambers, and doing so would destroy the intended operation of the Nazarifar device by emptying both chambers at the same time during the irrigation process. 
Claim 12 depends from claim 11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is directed to the Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J MEDWAY/           Primary Examiner, Art Unit 3783                                                                                                                                                                                             
06/10/2022